WALLER, Circuit Judge
(dissenting).
In view of the constitutional command that just compensation shall be made for private property taken for public use, and *99in view of the absence of any recent and comparable sales from which the fair market value of the lands in question could readily be ascertained, I feel that the defendants should have been allowed a wider range in presenting evidence that tended to show factors reasonably pertinent to the ascertainment of fair value.
I believe that the requirements of the strict rules of evidence should be relaxed whenever a rigid adherence to them would .convert the inquiry into a highly technical proceeding, dependent for its outcome upon the skill and knowledge of such rules by the landowner’s counsel, rather than upon a just ascertainment of the measure of the landowner’s compensation.
I would prefer to see the case re-tried in the light of these views.